Title: General Orders, 14 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Monday October 14th 1782
                     Parole
                     Countersigns
                  
                  For duty tomorrow Major Genl HoweMajor PettingillMajor SpurrBrigade Major HicksQuarter Master 2d Connt BrigdeFor duty tomorrow1st Jersey & 7th Massa. regiments.
                  Major Generals Gates, Heath, and St Clair and Colonels Greaton, and Ogden are requested to meet at General Gates’s Marque tommorrow morning at 10 o’clock in order to settle a dispute of rank between Lieutenant Colonels Huntington & Gray.  The Parties are desired to attend and the necessary Papers laid before the Board—They will make their report to the Commander in chief.
                  For a Manoevre to be performed on Thursday next, the disposition for which will be hereafter communicated.
                  The Jersey Line will give one, the York line two, the Connecticutt line including the Rhode island regiment two, and the Massachusetts line three battallionseach battallion to consist of two Field & twelve Platoon officers twenty five Noncommissd officers, & eight Platoons of fifteen Files each.
                  Four field Pieces to be attached to this Corps.
                  The Jersey battallion to be furnished with 12 the two Connecticutt and that battalion of Massachusetts which forms immediately on the left of the Connecticut with four rounds of blank cartridges per man.  The Field pieces with ten rounds each the battalions to be provided with colours.
                  At the General courtmartial of which Colonel Cortlandt is president Ensign Covel of the 4th Massachusetts regiment charged with "absenting himself from his regiment beyond the time limited in his furlough, and when notified agreable to a resolve of congress of December 6th 1779 to join his regiment neglecting so to do or to give satisfactory reasons for his continuance of absence" was tried agreable to the resolve of congress of Decr 6th 1779 respecting absent officers.
                  The Court on consideration are of opinion that Ensign Covel has exceeded the limits of his furlough that he has been notified to join his regiment agreable to the resolve of congress of Decr 6th 1779 respecting absent officers and that he has neglected to join the regiment accordingly or to give satisfactory reasons for his continuance of absence and they sentence that he be cashiered.
                  The Commander in chief approves the sentence of the court.
                  At the same Court Samuel G. Dyer of the Rhode Island regiment "charged with Desertion from the regiment in April 1781. and joining the enemy," was found guilty in breach of article 1st section 6th of the rules and articles of war and sentenced to suffer Death (more than two thirds of the court agreeing thereto).
                  
                  The Commander in chief approves the sentence of the court.
               